Case 1:19-cv-00890-JLS-HKS Document 19 Filed 12/23/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

 

DOUGLAS MAY and ANGELO MASSARO,, in their
capacity as Employer Trustees of the Laborers Local 91
Pension Fund and Welfare Fund, and JAMES
PANEPINTO, in his capacity as putative Employer
Trustee of the Laborers Local 91 Pension Fund and
Welfare Fund,

Plaintiffs,

Vv. Civil No. 1:19-cv-00890

RICHARD PALLADINO, MARIO NERI, and
RANDY PALLADINO, in their capacity as Union
Trustees of the Laborers’ Local 91 Pension Fund and
Welfare Fund,

Defendants.

 

NOTICE OF MOTION TO WITHDRAW APPEARANCE

PLEASE TAKE NOTICE, that the undersigned, Pauline Muto, hereby moves to
withdraw her appearance on behalf of Plaintiffs, Douglas May, Angelo Massaro, and James
Panepinto, in the above-captioned matter, and hereby requests discontinuance of service of all
subsequent written communications, pleadings, notices, or other papers.

Phillips Lytle LLP, James D. Donathen, of counsel, continues to represent
Plaintiffs and should continue to receive service of all subsequent written communications,

pleadings, notices, or other papers.

Dated: December 23, 2019
Case 1:19-cv-00890-JLS-HKS Document 19 Filed 12/23/19 Page 2 of 2

000160.01572 Litigation 15323317v1

By: Chutero WV ylo
Pauline Muto, Esq.

Hodgson Russ LLP

140 Pearl Street, Suite 100

Buffalo, NY 14202

Telephone: (716) 856-4000

 
